COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              No.  08-06-00126-CV
                                                                              )
IN RE: CHARLES JOHN MITSAK                     )     AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )           
IN HABEAS CORPUS
                                                                              )
                                                                              )
                                                                              )
 
 
OPINION
ON PETITION FOR WRIT OF HABEAS CORPUS
 
Relator, Charles John Mitsak, has
filed a habeas corpus petition alleging that he is illegally confined in the El
Paso County Jail.  Based on the petition
and the record presented, we conclude Relator has not
shown he is entitled to the relief requested. 
Accordingly, we deny the petition for writ of habeas corpus.  See Tex.R.App.P. 52.8(a).
 
 
                                                                                 

May
25, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.